DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 23-41), Species IV (1-10) and Species A (fig.11-12) in the reply filed on 12/29/2020 is acknowledged. Claim 42 is withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Fig.9 shows character 438 but not mentioned in the description. Fig.10 also shows character 320 as a blade but it not mentioned in description that corresponds to the embodiment of fig.9-10. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 recites “ultrasonic power” in line 2. The rest of the claims recite ultrasonic energy. For consistency purpose, the examiner suggests the Applicant to amend the claim to read as --ultrasonic energy--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26, 30-33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “a control module" in line 1. It is unclear to the examiner if the applicant is referring to the control module that was mentioned in claim 
Claim 30 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests for the applicant to amend the claim to read as --the first electrode--.
Claim 31 recites the limitation “a control module" in line 1. It is unclear to the examiner if the applicant is referring to the control module that was mentioned in claim 23, line 11 or a new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 37 recites the limitation “a control module" in line 2. It is unclear to the examiner if the applicant is referring to the control module that was mentioned in claim 23, line 11 or a new one. For examination purpose, the examiner is interpreting it to be the same. 
Claim 32 and 33 depend on claim 31 and therefore are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-26, 29-33 and 35-38 and 40-41 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Price et al. (US 2015/0141981).
Regarding claim 23, Price discloses that a surgical instrument (fig.2 and the end-effector of fig.6), comprising:(a) a shaft assembly (fig.2; shaft assembly 130) including an acoustic waveguide ([0035], “electrode surface (150) may be in communication with generator (116) by conducting electricity through the body of waveguide (not shown) and blade (160)”), wherein the acoustic waveguide is configured to acoustically couple with an ultrasonic transducer (fig.2; ultrasonic transducer assembly 112); and (b) an end effector (fig.6; end effector 340), including: (i) an ultrasonic blade (fig.6; blade 360) in acoustic communication with the acoustic waveguide [0035], (ii) a clamp arm (fig.6; clamp arm 344) movably mounted relative to the ultrasonic blade and configured to compress a tissue against the ultrasonic blade [0048], and (iii) a first electrode (fig.6; second electrode surface 352) configured to receive a radiofrequency (RF) electrosurgical energy via a control module (fig.2; controller 18) for applying the RF electrosurgical energy to the tissue ([0036], “controller (118) determines whether to apply ultrasonic or RF energy in response to the actuation of button (125) and/or button (126)”), and wherein the first electrode is further configured to sense a first condition of the tissue contacted by the end effector and communicate the first condition of the tissue to the control module. The second electrode surface 352 is configured to sense the presence of tissue between clamp arm and the blade.  One way of sensing tissue presence of tissue is by measuring the impedance. The impedance level may be determined at the electrode surfaces [0043].
Regarding claim 25, Price discloses the surgical instrument of claim 23, further comprising a second electrode (fig.6; first electrode surface 350) configured to receive the RF electrosurgical energy via the control module for applying RF It should be understood that electrode surfaces (150, 250, 252, 350, 352, 450, 452) may be readily used to sense tissue impedance”).
Regarding claim 26, Price discloses the surgical instrument of claim 25, further comprising a control module (fig.2; controller 118) operatively connected to the first and second electrodes (second electrode surface 352 and first electrode surface 350) and configured to receive the first and second conditions respectively from the first and second electrodes, wherein the control module is configured to measure an electrical resistance value between the first electrode and the second electrode through the tissue contacted by the end effector ([0045], “It should be understood that electrode surfaces (150, 250, 252, 350, 352, 450, 452) may be readily used to sense tissue impedance”).
Regarding claim 29, Price discloses the surgical instrument of claim 23, wherein the first electrode is integrated into the clamp arm (fig.6; the second electrode 352 that is considered as first electrode is integrated into the clamp arm 344).
Regarding claim 30, Price discloses the surgical instrument of claim 23, wherein the RF electrosurgical energy is a bipolar RF electrosurgical energy, and wherein the electrode and the ultrasonic blade are configured to cooperate to apply the 
Regarding claim 31, Price discloses the surgical instrument of claim 23, further comprising a control module (fig.2; controller 118) operatively connected to the first electrode and having a control logic with a first predetermined condition level residing thereon, and wherein the control logic is configured to receive the first condition of the tissue and determine when the first condition has reached the first predetermined condition level. Table 1 in paragraph [0049] executed by control logic includes a predetermined condition level residing. One of the conditions in the table is the presence of tissue between the blade and clamp. The control module that includes the control logic is configured to receive the impedance level at the electrode surfaces to determine the presence of tissue in the end effector (see [0049] and the table 1). 
Regarding claim 32, Price discloses the surgical instrument of claim 31, wherein the control module is configured to automatically control delivery of ultrasonic power and RF electrosurgical energy through the end effector based on the first condition sensed at the first electrode. ([0045], “controller (118) may stop activating ultrasonic energy and then apply a cycling RF energy to end effector (40, 140, 240, 340).  RF energy may be applied to end effector (40, 140, 240, 340) until there is a lower amount of iron filled fluid, or no iron filled fluid, sensed by instrument (110).  This may signify that a bleeder has been sealed, and the ultrasonic transaction could then be reactivated”).
Regarding claim 33, Price discloses the surgical instrument of claim 31, wherein the control module is configured to:(a) prior to determining that the first 
Regarding claim 35, Price discloses the surgical instrument of claim 23, further including a sensor (fig.6; first electrode 350) configured to sense a second condition of the tissue contacted by the end effector. The first electrode 350 can serve as a sensor that is configured to sense the impedance of the tissue ([0045], “It should be understood that electrode surfaces (150, 250, 252, 350, 352, 450, 452) may be readily used to sense tissue impedance
Regarding claim 36, Price discloses the surgical instrument of claim 35, wherein the sensor comprises an impedance sensor ([0045], “It should be understood that electrode surfaces (150, 250, 252, 350, 352, 450, 452) may be readily used to sense tissue impedance”).
Regarding claim 37, Price discloses the surgical instrument of claim 23, further comprising a trigger (fig.2, actuation of button 125 or 126) operatively connected to a control module (fig.2; controller 118), wherein the trigger is configured to be selectively actuated, and wherein the control module is configured to initiate activation of the end effector upon selective actuation thereof [0036].
Regarding claim 38, Price discloses that a surgical instrument (fig.2 and the end-effector of fig.6), comprising:(a) a shaft assembly (fig.2; shaft assembly 130) including an acoustic waveguide ([0035], “electrode surface (150) may be in communication with generator (116) by conducting electricity through the body of waveguide (not shown) and blade (160)”), wherein the acoustic waveguide is configured to acoustically couple with an ultrasonic transducer (fig.2; ultrasonic transducer assembly 112); and (b) an end effector (fig.6; end effector 340), including: (i) an ultrasonic blade (fig.6; blade 360) in acoustic communication with the acoustic waveguide [0035], (ii) a clamp arm (fig.6; clamp arm 344) movably mounted relative to the ultrasonic blade and configured to compress a tissue against the ultrasonic blade (fig.6), and (iii) a first electrode (fig.6; second electrode surface 352) configured to apply a radiofrequency (RF) electrosurgical energy to the tissue, wherein the first electrode is configured to sense a first condition of tissue contacted by the end effector. The second electrode surface 352 is configured to sense impedance of the tissue ([0042]-[0043]); and (c) a control module (fig.2; controller 118) operatively connected The algorithm shown in Table 1 may be executed by a control logic in controller (118)”) with a first predetermined condition level residing thereon, wherein the control module is operatively connected to the first electrode such that the control logic is configured to receive the first condition of the tissue and determine when the first condition has reached the first predetermined condition level. Price discloses that RF energy may also be activated during other portions of a sequence, such as at the beginning and/or periodically throughout the sequence (fig.7-12). The controller is only applying RF energy till (prior) it is reached a lower amount of iron filled fluid or no iron filled fluid, sensed by instrument (predetermined condition level). When the bleeder has been sealed (amount of iron filled fluid or no iron filled fluid), the ultrasonic transaction could then be reactivated [0045].
Regarding claim 40, Price discloses the surgical instrument of claim 38, further comprising a second electrode (fig.6; first electrode surface 350) configured to apply the RF electrosurgical energy to the tissue, wherein the second electrode is configured to sense a second condition of the tissue contacted by the end effector ([0045], “It should be understood that electrode surfaces (150, 250, 252, 350, 352, 450, 452) may be readily used to sense tissue impedance”).
Regarding claim 41, Price discloses the surgical instrument of claim 40, wherein the control module is operatively connected to the second electrode (fig.6; first electrode surface 350) such that the control logic is configured to receive the second condition of the tissue (the impedance sensed at first electrode surface 350), and wherein the control module is configured to measure an electrical resistance value between the first electrode and the second electrode through the tissue contacted by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 27, 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2015/0141981) in view of Long (US 2014/0371735).
Regarding claim 24 and 39, Price discloses the surgical instrument as claimed above. However. Price does not disclose wherein the first electrode includes a positive temperature coefficient (PTC) thermistor. Long teaches an electrosurgical instrument (fig.1; 10) comprising an end-effector (fig.1; 40) with electrode surfaces (fig.4; 50 and 52) that includes PTC thermistor bodies (fig.4; 55 and 57). Long teaches that PTC thermistor bodies may automatically reduce the energy delivery at electrode surfaces (50, 52) as the temperature of the tissue and/or end effector (40) increases, in order to reduce overheating [0034].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application effectively filed to modify the device of Price with electrode surface that includes PTC thermistor as taught by Long for the purpose of reducing overheating as the temperature of the tissue and/or end effector. 
Regarding claim 27, Price discloses the surgical instrument of claim 25. However, Price does not disclose wherein the second electrode includes a positive temperature coefficient (PTC) thermistor. Long teaches an electrosurgical instrument (fig.1; 10) comprising an end-effector (fig.1; 40) with electrode surfaces (fig.4; 50 and 52) that includes PTC thermistor bodies (fig.4; 55 and 57). Long teaches that PTC thermistor bodies may automatically reduce the energy delivery at electrode surfaces (50, 52) as the temperature of the tissue and/or end effector (40) increases, in order to reduce overheating [0034].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application effectively filed to modify the device of Price with electrode surface that includes PTC thermistor as taught by Long for the purpose of reducing overheating. 
Regarding claim 28, Price discloses the surgical instrument of claim 24. However, Price does not disclose wherein the first electrode defines an electrical .
Claim 34 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Price et al. (US 2015/0141981) in view of Jarrard (US 2009/0030477).
Regarding claim 34, Price discloses the surgical instrument of claim 23, wherein the control module is configured to modulate between applying ultrasonic energy and RF electrosurgical energy. Price discloses modulating between ultrasonic energy and RF energy (fig.8-12) based on different sensed conditions [0040]. The controller of Price is configured to sense the presence of tissue at the end effector based on a measured impedance level associated with the at least one electrode surface Price also discloses the controller is configured to increase and/or decrease the power level of both RF energy and ultrasonic energy. However, Price does not explicitly disclose the modulating 
Jarrard teaches a system and method of controlling the application of energy to the tissue using a measurements of impedance. The system may determine a desired or set impedance level related to parameters of the treatment site and/or of the energy delivery device, measure a current or present impedance level during or prior to energy delivery to the treatment site, and control the power to maintain the temperature the treatment site based on impedances [0018]. Jarrard teaches that the system may have different types of modalities including RF and ultrasonic. Jarrard specifically teaches that the system that is configured to use impedance measurements to control power levels applied to energy delivery devices in a manner that accurately maintains constant treatment tissue temperature [0050]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application effectively filed to modify the system of Price with a system that is configured to control power levels applied to energy delivery devices in a manner that accurately maintains constant treatment tissue temperature as taught by Jarrard for the purpose of maintaining the desired tissue temperature.  The modified system of Price/Jarrard is capable of modulating any energy that causes a temperature change, including RF and/or ultrasound.
Examiner note: in reviewing the instant specification, control module (256) may raise or lower the power level of the RF electrosurgical energy and/or raise or lower the ultrasonic power level during the time period between the moments represented by lines (606, 608), based on data from sensor (340, 440), in order to provide constancy in the tissue temperature (602) [0101]. Therefore, one way of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794